t c no united_states tax_court dudley joseph callahan and myrna dupuy callahan petitioners v commissioner of internal revenue respondent docket no 5701-07l filed date for ps submitted form_1040 u s individual_income_tax_return and form_843 claim_for_refund and request for abatement to r r assessed a frivolous_return penalty under sec_6702 i r c on account of both ps’ form_1040 and their form_843 after receiving a final notice_of_intent_to_levy ps requested a hearing under sec_6330 i r c during their hearing ps challenged the assessment of the penalties r’s appeals officer issued a notice_of_determination denying relief from the penalties held under sec_6330 i r c as amended by the pension_protection_act of publaw_109_280 120_stat_1019 we have jurisdiction to review r’s notice_of_determination when the underlying tax_liability consists of frivolous_return penalties held further ps may challenge their underlying tax_liability ie the frivolous_return penalties before this court held further r has failed to carry his burden of proving that he is entitled to summary_judgment dudley joseph callahan and myrna dupuy callahan pro sese scott t welch for respondent opinion haines judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule the issues for decision are whether we have jurisdiction to review respondent’s determination issued under sec_6330 when the underlying tax_liability consists of frivolous_return penalties we hold that we do whether in reviewing respondent’s determination under sec_6330 we may consider petitioners’ challenges to two sec_6702 frivolous_return penalties we hold that we may whether respondent is entitled to summary_judgment we hold that he is not 1unless otherwise indicated section references are to the internal_revenue_code in effect at the time the petition was filed rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar background petitioners dudley joseph callahan and myrna dupuy callahan husband and wife resided in plaquemine louisiana at the time the petition was filed on date petitioners filed a form_843 claim_for_refund and request for abatement with the internal_revenue_service irs seeking every penny you collected from us plus interest for petitioners also claimed a refund of penalties along with millions of dollars in damages plus interest attributable to respondent’s alleged violations of the law violations of their civil rights and inhumane harassment as protected by congress’ taxpayer’s bill of rights iii on date petitioners filed with the irs a joint form_1040 u s individual_income_tax_return for the return reported adjusted_gross_income of dollar_figure tax due of dollar_figure federal_income_tax withheld of dollar_figure and additional payments of dollar_figure petitioners wrote in the margin that the payments totaling dollar_figure are illegal garnishments petitioners included petitioner husband’s pay stubs showing a dollar_figure levy from his wages petitioners claimed a refund of dollar_figure 2petitioners did not include on the form_1040 the year or years to which the garnishments relate furthermore neither respondent’s motion for summary_judgment nor petitioners’ response states the year or years to which the garnishments relate on september and respondent on the basis of their form_1040 and form_843 assessed two dollar_figure penalties against petitioners for filing a frivolous income_tax return for on date respondent sent petitioner husband a final notice_of_intent_to_levy and notice of your right to a hearing on date petitioners timely submitted to respondent a form request for a collection_due_process_hearing for taxable years through petitioners attached a four- page letter to the request respondent treated the request as a request for a hearing for the only year addressed by the final notice_of_intent_to_levy in their request petitioners made numerous arguments including that the period of limitations on collection for had expired respondent illegally offset their income_tax refunds against the unfair frivolous_return penalties and the frivolous_return penalties are unreasonable on date respondent’s appeals officer sent each petitioner a letter offering to discuss their case by telephone and inviting them to send correspondence with respect to the issues of their appeal on august and date petitioners sent letters to the appeals officer raising various arguments most of which are unrelated to the frivolous_return penalties and include various allegations of illegality and impropriety by respondent with respect to the frivolous_return penalties petitioners allege that they were improperly charged with two penalties for and that the penalties are unreasonable on date respondent issued petitioners a notice_of_determination denying petitioners relief from the penalties petitioners timely filed a petition with this court on date respondent filed a motion for entry of order that undenied allegations in the answer be deemed admitted as provided in rule c on date we granted respondent’s motion therefore petitioners are deemed to have admitted that the frivolous_return penalties for were timely assessed before the expiration of the 3-year period for assessment applicable under sec_6501 discussion a summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 85_tc_527 the court will view any factual material and inferences in the light most favorable to the nonmoving party dahlstrom v commissioner supra pincite naftel v commissioner supra pincite b our jurisdiction under sec_6330 before the commissioner may levy on any property or property right the taxpayer must be provided written notice of the right to request a hearing during the 30-day period before the first levy sec_6330 if the taxpayer requests a hearing an appeals officer of the commissioner must hold the hearing sec_6330 within days of the issuance of the appeals officer’s determination the taxpayer may seek judicial review of the determination sec_6330 on date the pension_protection_act of the ppa publaw_109_280 120_stat_780 was enacted ppa sec_855 120_stat_1019 amended sec_6330 which provides our jurisdiction to review notices of determination issued pursuant to sec_6330 before the passage of the ppa sec_6330 provided sec_6330 proceeding after hearing -- judicial review of determination --the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter or b if the tax_court does not have jurisdiction of the underlying tax_liability to a district_court of the united_states emphasis added under that version of sec_6330 we held that we lack jurisdiction to review a notice_of_determination when the underlying tax_liability consists solely of frivolous_return penalties under sec_6702 117_tc_204 115_tc_324 dunbar v commissioner tcmemo_2006_184 dismissing the portion of the petition related to frivolous_return penalties for lack of jurisdiction but not the portion related to income_tax henderson v commissioner tcmemo_2004_36 but see 509_f3d_729 6th cir holding when the underlying tax_liability consists of income_tax as well as sec_6702 penalties only the tax_court has jurisdiction to hear the entire appeal as we did not have jurisdiction to redetermine frivolous_return penalties assessed pursuant to sec_6702 see sec_6703 and c we lacked jurisdiction to hear a challenge to 3the frivolous_return penalty is in addition to any other penalty provided by law sec_6702 it is assessed without a notice_of_deficiency first being sent to the taxpayer thus generally depriving this court of jurisdiction over the penalty sec_6703 collection of the outstanding amounts for the frivolous_return penalties and related interest van es v commissioner supra pincite henderson v commissioner supra see also 290_fsupp2d_1220 d nev holding that the u s district_court had jurisdiction to consider a frivolous_return penalty issue in the context of a sec_6330 hearing 208_fsupp2d_698 s d tex appeal lies to the district_court where frivolous_return penalty was challenged at a sec_6330 hearing we interpreted sec_6330 and b as not expanding the court’s jurisdiction beyond the types of taxes over which the court has jurisdiction 125_tc_63 114_tc_171 however the ppa amended sec_6330 expanding this court’s jurisdiction to include review of the commissioner’s collection activity regardless of the type of underlying tax involved 129_tc_58 n sec_6330 now provides sec_6330 proceeding after hearing -- judicial review of determination --the person may within days of a determination under thi sec_4the amendment to sec_6330 is effective only for determinations made after date pension_protection_act of publaw_109_280 120_stat_1019 section appeal such determination to the tax_court and the tax_court shall have jurisdiction with respect to such matter the staff of the joint_committee on taxation general explanation of tax legislation enacted in the 109th congress jcs-1-07 pincite j comm print explains the amendment to sec_6330 the provision modifies the jurisdiction of the tax_court by providing that all appeals of collection_due_process determinations are to be made to the united_states tax_court we therefore have jurisdiction to review a notice_of_determination issued under sec_6330 where the underlying tax_liability consists of frivolous_return penalties c matters considered at hearing sec_6330 prescribes the matters that a person may raise at the hearing sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection see 122_tc_1 114_tc_604 114_tc_176 in addition sec_6330 establishes the circumstances under which a person may challenge the existence or amount of the underlying tax_liability sec_6330 provides issues at hearing -- b underlying liability -- the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability emphasis added we have interpreted the phrase underlying tax_liability as including any amounts a taxpayer owes pursuant to the tax laws that are the subject of the commissioner’s collection activities 115_tc_329 van es v commissioner supra in van es we determined that the underlying tax_liability was the frivolous_return penalties id pincite see also wagenknecht v united_states supra sec_6702 penalties are the underlying tax_liability yuen v united_states supra pincite the underlying tax_liability as used in sec_6330 was the frivolous_return penalties the frivolous_return penalties in this case are owed by petitioners pursuant to sec_6702 and are the subject of respondent’s collection activities therefore petitioners may challenge the existence or the amount of the frivolous_return penalties at the hearing if they did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the liability 128_tc_48 sec_301_6330-1 q a- e2 proced admin regs respondent argues that although petitioners did not have an opportunity to dispute the liability sec_6330 applies only when a taxpayer is challenging a liability asserted by the service that differs in the amount from the taxpayer’s self-determination respondent’s argument that the frivolous_return penalties are self-determined is strained at best simply put frivolous_return penalties are determined and assessed by the commissioner nevertheless even if we are to accept respondent's argument that the penalties are self-determined petitioners would not be barred from challenging the underlying liability ie the frivolous_return penalties during a sec_6330 hearing sec_6330 permits taxpayers to challenge the existence or amount of the tax_liability reported on their original tax_return montgomery v commissioner supra pincite u s district courts have also held that a taxpayer may challenge the frivolous_return penalty in the context of a sec_6330 hearing see yuen v united_states supra pincite petitioners did not receive a notice_of_deficiency with respect to the frivolous_return penalties because the statutory deficiency procedures sections do not apply to frivolous_return penalties under sec_6702 sec_6703 yuen v united_states supra pincite petitioners also have not sec_6212 authorizes the commissioner to send notices of deficiency disputed the penalties during a prior conference with respondent’s appeals_office see lewis v commissioner supra as petitioners have not otherwise had an opportunity to dispute the imposition of the frivolous_return penalties they may contest the penalties both at their sec_6330 hearing and before this court d whether respondent is entitled to summary_judgment where as in this case the validity of the underlying tax_liability is properly at issue we will review the matter de novo sego v commissioner supra pincite goza v commissioner supra pincite where the validity of the underlying tax_liability is not properly at issue however we will review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite respondent assessed a frivolous_return penalty for both petitioners’ form_1040 and form_843 respondent argues that even if the court finds that the petitioners may challenge the frivolous_return penalties based on their self-filed returns respondent is still entitled to summary_judgment 6this standard of review comports with the standard of review used by the u s district courts in sec_6330 hearings where the underlying tax_liability was a frivolous_return penalty see eg 290_fsupp2d_1220 d nev 208_fsupp2d_1166 e d wash citing 114_tc_604 under sec_6702 as applicable in this case a dollar_figure civil penalty may be assessed against a taxpayer if three requirements are met first the taxpayer must file a document that purports to be an income_tax return sec_6702 second the purported return must lack the information needed to judge the substantial correctness of the self-assessment or contain information indicating the self-assessment is substantially sec_6702 has been amended by the tax relief and health care act of publaw_109_432 div a sec_407 120_stat_2960 the amendment is effective for submissions made and issues raised after the date on which the secretary first prescribes a list of frivolous positions under sec_6702 that list was announced on date in notice_2007_30 2007_14_irb_883 petitioners’ form_1040 and form_843 were submitted in therefore the amendment is not applicable to this case sec_6702 as applicable to this case provides sec_6702 civil penalty --if-- any individual files what purports to be a return of the tax imposed by subtitle a but which-- a does not contain information on which the substantial correctness of the self-assessment may be judged or b contains information that on its face indicates that the self-assessment is substantially incorrect and the conduct referred to in paragraph is due to-- a a position which is frivolous or b a desire which appears on the purported return to delay or impede the administration of federal_income_tax laws then such individual shall pay a penalty of dollar_figure incorrect id third the taxpayer’s position must be frivolous or demonstrate a desire which appears on the purported return to delay or impede the administration of federal_income_tax laws sec_6702 we generally look to the face of the documents to determine whether a taxpayer is liable for a frivolous_return penalty as a matter of law see yuen v united_states f_supp 2d pincite petitioners’ form_1040 is an income_tax return petitioners appear to have reported all income from their forms w-2 wage and tax statement and forms w-2g certain gambling winnings on their form_1040 they calculated a total_tax due of dollar_figure petitioners had dollar_figure withheld from their wages and gambling income and they requested the difference be refunded petitioners also reported that they made additional payments of dollar_figure and that these were illegal garnishments from petitioner husband’s wages they requested a refund of that amount as well petitioners’ form_1040 is substantially incorrect in that they cannot claim a refund of levied amounts related to a previous tax_year on their form_1040 petitioners will therefore be liable for the frivolous_return penalty if the 8as we lack jurisdiction to hear a claim_for_refund in situations where a notice_of_deficiency has not been issued see sec_6512 sec_7422 we make no judgment as to the validity of petitioners’ claims for refund made on their form_843 and form_1040 return is based on a frivolous position or reflects a desire to delay or impede the administration of federal_income_tax laws the frivolous_return penalty has been imposed upon taxpayers who have taken one or more of a variety of positions for example the frivolous_return penalty has been imposed on taxpayers who argue no provision of the internal_revenue_code makes a person liable for tax eg yuen v united_states supra pincite wages are not income or provide inaccurate or no financial information eg id 263_fsupp2d_1090 n d ohio general constitutional objections or refuse to pay tax on general constitutional grounds eg 868_f2d_236 7th cir 811_f2d_147 2d cir the return violates the fifth_amendment protection against self-incrimination 578_fsupp_270 w d wis and moral or religious objections to the payment of taxes which go toward military spending eg 781_f2d_1043 4th cir 578_fsupp_1552 n d cal affd 761_f2d_529 9th cir petitioners’ form_1040 does not provide a reason that the garnishments are illegal other than petitioners’ statement that they were over-assessed petitioners’ form_1040 contains handwritten notations in various sections which explain the entries ask questions about certain items and request additional credits for which they qualify these notations make the return difficult to understand petitioners attached many unnecessary pages to their return including a list of nontaxable amounts received allegations related to a civil suit against the irs and updated depreciation schedules related to deductions that were claimed in prior years although petitioners’ form_1040 is confusing and unorthodox their arguments are not substantially_similar to positions previously held to be frivolous or those that display a desire to delay or impede the administration of federal_income_tax laws although not binding in this case respondent has compiled a list of frivolous positions under sec_6702 which are applicable to submissions made after date notice_2007_30 2007_14_irb_883 petitioners’ arguments are not substantially_similar to any of those positions petitioners appear to dispute respondent’s collection activities related to as well as prior years and they make allegations related to those disputes on their form_1040 until the record is 9petitioners vaguely expand upon their argument in their petition arguing that because they have a case pending before a court_of_appeals it is illegal to garnish wages under congress’s taxpayer_bill_of_rights better developed we cannot say as a matter of law that petitioners have taken a frivolous position or that they desired to delay or impede the administration of federal_income_tax laws we next turn to petitioners’ form_843 petitioners do not claim that the form_843 which is a claim_for_refund is not an income_tax return nevertheless we note that documents that are filed to obtain a refund of tax have consistently been held to be purported returns 789_f2d_94 1st cir 788_f2d_813 1st cir 742_f2d_171 5th cir see farenga v united_states aftr 2d ustc par big_number n d n y a collection review proceeding in u s district_court in which the commissioner imposed the frivolous_return penalty on account of both a form_1040 and a form petitioners’ form_843 requests a refund of every penny you collected from us plus interest there is little explanation of the amounts collected or why that collection was improper they also claim a refund for all interest penalties and over- assessments the irs made each year they further claim interest and damages at twice the total amount as directed by congress’ taxpayer_bill_of_rights iii part iv the form_843 clearly does not contain information on which the substantial correctness of petitioners’ refund claim may be judged however like their form_1040 petitioners’ form_843 does not contain arguments substantially_similar to arguments previously held to be frivolous or those that demonstrate a desire to delay or impede the administration of federal_income_tax laws rather petitioners appear to dispute respondent’s collection activities related to and prior years without more information we cannot say as a matter of law that petitioners have taken a frivolous position or that they desired to delay or impede the administration of federal_income_tax laws for the foregoing reasons we hold that respondent has failed to carry his burden of showing that there are no material facts in dispute and that he should prevail as a matter of law to reflect the foregoing an appropriate order will be issued denying respondent’s motion for summary_judgment
